Hill, P. J.
(dissenting). I dissent and vote to affirm the judgment of the Court of Claims.
The contractor had a right to rely upon the State’s representation contained in the specification, that the average fill was about three-quarters, of an inch. It was, in fact over one inch, thus one-third more material was used than expected. It was not a simple matter to ascertain the amount of fill required in the two hundred rooms involved in this contract, and it appears that no measurements had been made by a state official at the time the specifications were prepared, and that there was a slight slope in some of the floors which was not readily observable to the eye, unaided by exact measurements. The representation by the State without having taken any steps to ascertain the truth, should entitle the claimant to recover.
Judgment reversed, on the law and facts, and claim dismissed.
The court hereby reverses Findings of Fact Nos. 5, 6, 7, 8, 9, 10, 11, 16, 17 and 18, contained in the decision of the Court of Claims.
The court hereby disapproves of Conclusion of Law numbered 1, contained in such decision.
The court also reverses Findings of Fact Nos. 5, 6, 7, 8, 9,10 and 11, contained in claimant’s requests to find and found by the court.
The court also disapproves of Conclusions of Law Nos. 2, 3, 5 and 6, contained in claimant’s requests to find and found by the court.
The court hereby finds Findings of Fact numbered 8, 10, 11 and 16, contained in the State’s requests to find and refused by the Court of Claims.
The court hereby adopts and makes Conclusions of Law numbered 1, 2 and 3, contained in State’s requests to find.